Citation Nr: 0805661	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  94-41 035 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What evaluation is warranted for a traumatic laceration of 
the right hand with scarring, from August 14, 1991?


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.          

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal      from a February 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York which, in part, granted service 
connection and a 10 percent evaluation for a scar as a 
residual of a right hand laceration injury.  The veteran 
appealed.  Under Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999), when a veteran appeals the initial rating for a 
disability,           VA must consider the propriety of a 
"staged" rating based on changes in the   degree of 
severity of it since the effective date of service 
connection.  

The Board has previously considered this matter and remanded 
it on several instances, most recently in April 2003 for 
further development and readjudication.  

During the pendency of the appeal, also, the RO in May 1997 
granted a separate            10 percent rating for sensory 
loss of the ulnar nerve and a flexion contracture of   the 
right fifth finger, from the August 14, 1991 effective date 
of service connection for residuals of traumatic laceration 
of the right hand.  In a July 2006 supplemental statement of 
the case (SSOC) the RO increased the rating for neurological 
manifestations to 40 percent.  The veteran has indicated his 
satisfaction with the above decision, and thus this component 
of his increased rating claim is no longer on appeal.  See 38 
C.F.R. § 20.204 (2007).   


FINDINGS OF FACT

1.	From April 14, 1991 up until August 30, 2002, the veteran's 
right hand scar as a residual of a laceration injury has been 
assigned the maximum available 10 percent rating under 38 
C.F.R. § 4.118, Diagnostic Code 7804, for a superficial and 
painful scar.  The evidence does not further establish 
limitation of function affecting the right hand attributable 
to the scar injury, and apart from neurological and 
orthopedic manifestations for which compensation has already 
been awarded.
2.	Since August 30, 2002, the right hand scar under evaluation 
has not met the surface area requirements to warrant a 
compensable rating under either Diagnostic Codes 7801 or 
7802.  There is also no indication of separate compensable 
limitation of motion due to the scar injury itself.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
scarring as a residual of   a traumatic laceration of the 
right hand are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (in 
effect prior to and as of         August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran through several notice 
letters, the most recent sent in February 2007, and SSOCs, of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording him VA examinations.  VA informed 
the claimant of the need to submit all pertinent evidence in 
his possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In the present case, proper notice was provided to the 
veteran prior to the original adjudication of his claim over 
a decade ago. Ths failure to provide timely adequate notice 
is not prejudicial because of the evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claims.  See Sanders v. Nicholson, 
487 F. 3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's 
statements made during VA examinations and a personal 
hearing.  These statements indicate an awareness on the part 
of the veteran that information about such effects is 
necessary to substantiate a claim for a higher rating.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  Id. 
slip op. at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  This showing of actual knowledge satisfies the 
first and fourth requirements of Vazquez-Flores.  

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the right hand scar on employability 
and daily life, the Board does not view the disability at 
issue to be impacted by the second requirement of Vazquez-
Flores, and no further analysis in that regard is necessary.


Background

A February 1992 rating decision granted service connection 
for a scar, status-post right hand laceration, effective 
August 14, 1991, based upon an injury sustained       in 
service during an altercation with another individual in 
which the veteran was struck with a knife on his right hand.

The report of a December 1991 VA general examination 
indicates a scar on            the dorsum of the right hand, 
due to the laceration injury sustained in service.          
There was hypesthesia to the scar over the area of the fifth 
metacarpal.  He had limited flexion in the fifth digit and 
was unable to extend it.  The diagnosis was post-traumatic 
sensory loss fifth digit right hand, and probable lesion of 
the extensor tendon of the fifth digit.  

A January 1993 examination of the hand, fingers and thumb 
indicated there was a 1-inch long oblique scar across the 
dorsal area of the right hand, thickened and sore and 
slightly adherent to underlying issue.  The fifth digit had a 
slight flexion contracture, all digits had full extension, 
and there was minor weakness in the grip of the hand.  An x-
ray revealed an old healed fracture of the fifth metacarpal.          
The diagnosis was old healed fracture fifth right metatarsal 
with flexion contracture of the fifth finger.  There was also 
a scar on the lower right axilla due to a superficial burn, 
and unrelated to the prior right hand injury.

On a February 1997 VA examination of the hand the veteran 
complained of intermittent right hand pain, with trouble 
writing and requiring periodic breaks during work-related 
activity.  Objectively, there was some edema in the area of    
the post-laceration scar.  No anatomical defects were 
present.  There was mildly decreased right hand grip 
strength.  The diagnosis was status-post right hand injury, 
with flexion contracture limitation of the right fifth distal 
interphalangeal joint. 

On a subsequent examination of the hand in January 1999, the 
right hand scar       was not tender except to deep pressure 
on bone prominence.  There was full flexion of the fingers.  
There was absent 40 degrees of active extension of the right 
distal interphalangeal joint.  While there generally was no 
tenderness to the scar, there was a bone mass at the fifth 
metacarpal dorsally with some deep tenderness.    There was 
no evidence of disease of the skin or muscle of the hand.  A 
mallet deformity of the right fifth finger was present due to 
a prior fracture of the distal phalanx.  

A peripheral nerves examination that month indicated an 
impression of mechanical, non-neurological, injury to the 
extensor tendon fifth digit right upper extremity,    with 
resultant difficulty in performing some occupational tasks.

An April 2003 report from treatment providers at the Bronx VA 
Medical Center states that the veteran at that time 
experienced sensory loss of the ulnar nerve and flexion 
contracture of the right fifth finger, associated with a 
traumatic laceration of the right hand.  

On re-examination in September 2003, in response to a Board 
remand request for more comprehensive medical findings, it 
was determined that the right hand scar was deep.  There was 
evidence of underlying tissue.  Texture of the skin was soft.  
The scar was not unstable.  There was no limitation of motion 
due to the scar.

On a general medical examination that month, the diagnosis 
was rendered of laceration on the dorsum of the right hand, 
with injury to extensor tendon and fracture of fifth 
metacarpal bone; residual healed fracture of the fifth 
metacarpal bone with mild angulation; residual flexor and 
extension deformities; and neurologic pain on the dorsum of 
the hand by history.  The examiner indicated that the right 
hand scar was deep with soft tissue damage and laceration of 
the medial extensor tendon which was repaired.  The size was 
3 by 2-cm.  The scar was not unstable or painful.  There was 
no limitation of motion attributable to it.  The scar was 
mildly tender on deep pressure.  There was no loss of 
nourishment or ulcer.

An August 2005 dermatological examination indicated that the 
surgical scar over the dorsum of the right hand was the same 
size as before.  The scar was tender and there was neuritic 
pain from the dorsum of the hand to the forearm.  There was 
present limitation of right hand fifth finger extension due 
to injury, not "due to burn" (presumably a reference to the 
impact of the scar upon mobility, even if not accurate in 
reference to the reason for development of the scar).  The 
diagnosis was in part, a surgical scar over the right hand 
which was tender, adherent and with neurologic pain from the 
right hand going to the right forearm.

Outpatient treatment records from VA facilities include a 
March 2006 neurological consultation that summarized the 
condition of the right hand as having consisted of a healed 
fracture at the distal interphalangeal and metacarpal joints 
of the fifth finger, right hand ulnar nerve injury, right 
hand neuroma and right hand scar.  

The general examination of August 2006 provided a diagnosis 
of prior laceration   of the right hand complicated by 
painful neuroma, ulnar nerve neuropathy with interosseous 
wasting, dysethesia and hyperesthesias of the fourth and 
fifth fingers, and flexion and extensor deformities of 
various joints of the fifth finger.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time.  See Fenderson, 12 Vet. 
App. at 125-26.
At present, the veteran is in receipt of a 10 percent rating 
for a scar as a residual of  a traumatic laceration of the 
right hand, effective from the August 14, 1991 effective date 
of service connection, originally evaluated under the 
provisions of           38 C.F.R. § 4.118, Diagnostic Code 
7804 (as in effect prior to August 30, 2002),  for a 
superficial and painful scar. 

Effective August 30, 2002, VA revised the schedular rating 
criteria for the evaluation of dermatological disorders.  See 
67 Fed. Reg. 49,596 (2002) (codified at 38 C.F.R. § 4.118).

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7803 provided for a 10 percent rating for scars that were 
superficial, poorly nourished, with repeated ulcerations.  
Diagnostic Code 7804 provided for a 10 percent rating for 
scars that were superficial, tender, and painful on objective 
demonstration.  Diagnostic Code 7805 provided that other 
scars (not falling within the criteria of DC 7800 through 
7804) were to be rated on the basis of limitation of function 
of the part affected. 
 
Under the rating criteria effective August 30, 2002, 
Diagnostic Code 7801 provides that scars other than on the 
head, face, or neck, that are deep or that cause limited 
motion, and cover an area of at least 6 square inches (39 
square cm.) warrant a compensable evaluation.  According to 
the revised version of Diagnostic Code 7802, scars other than 
on the head, face, or neck, that are superficial and do not 
cause limited motion, and cover an area of at least 144 
square inches (929 square cm.) warrant a compensable 
evaluation.  

Under the revised version of Diagnostic Code 7803, a scar 
that is superficial and unstable warrants the assignment of a 
maximum 10 percent rating.  Diagnostic Code 7804 further 
provides that a scar that is superficial and painful on 
examination warrants the assignment of a 10 percent rating.  

Also, Diagnostic Code 7805 provides that other scars (not 
otherwise considered under the rating schedule) are to be 
rated on the basis of limitation of function of  the affected 
part. 

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating spine disorders to that period               
pre-dating the effective date of the change in criteria, and 
the new rating criteria for evaluating spinal disorders to 
that period effective the date of the regulatory change.

The comprehensive consideration as to the objective symptoms 
and manifestations of the right hand scar under evaluation, 
warrants the continuation of the currently assigned 10 
percent disability rating.  Reviewing the initial time period 
from prior to the August 30, 2002 regulatory revision to 38 
C.F.R. § 4.118, the present evaluation is the highest 
assignable under Diagnostic Code 7804, contemplating scars 
that are superficial and painful.  Similarly, Diagnostic Code 
7803 does not warrant further consideration, for superficial 
scars that are ulcerated and poorly nourished, as this 
provision cannot support any increase in compensation.  

There remains for application Diagnostic Code 7805, under 
which a scar is to be evaluated according to limitation upon 
function.  The relevant medical findings of record indicate 
an ongoing history of flexion contracture deformity of the 
right fifth finger, but that was considered to result from a 
healed fracture of the fifth distal interphalangeal joint.  
The joint fracture was sustained due to the in-service 
laceration injury, however, it was this situation alone which 
limited mobility in           the fifth finger, and not the 
scar injury.  The finding on examination in January 1999 of 
mallet deformity of the right fifth finger was attributed to 
the healed fracture.  While there is also evidence of some 
continuing neurological impairment, including mild to 
moderate weakness in right hand grip, this as well as the 
flexion contracture syndrome have been contemplated in the 
RO's grant of a separate        40 percent rating for these 
manifestations, as another service-connected residual of the 
right hand laceration injury, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 for severe incomplete paralysis of the 
ulnar nerve.  Thus, compensation has already been provided 
for the extent of limitation of motion present.  See 38 
C.F.R. § 4.14 (the evaluation of the same disability under 
different diagnoses is to be avoided).  Additionally, the 
weight of the competent findings substantiate that any 
limitation upon right hand motion or diminished grip strength 
were due to causes apart from the scar, notwithstanding that 
the site of the scar itself at times was indicated to have 
been tender to palpation.  
For purposes of the remaining timeframe since August 30, 
2002, the basis for assignment of any rating in excess of 10 
percent would consist of the provisions of Diagnostic Codes 
7801 and 7802 based on the surface area of the scar region,            
and Diagnostic Code 7805, which did not substantively change 
following the revision in regulation.  To this effect, the 
relevant findings show a total surface area of six square 
centimeters which does not correspond to a compensable rating 
under Diagnostic Codes 7801 or 7802.  Also, the September 
2003 VA examiner, and subsequent examining physicians 
clarified that there was no limitation of motion that was 
directly due to the right hand scar.  Hence, the criteria for 
a higher rating than 10 percent likewise are not satisfied 
under the revised rating criteria.

Accordingly, the claim for an initial rating higher than 10 
percent for traumatic laceration of the right hand with 
scarring must be denied.  As the preponderance of the 
evidence weighs against the veteran's claim, the benefit-of-
the-doubt doctrine  is not applicable.  See 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to an initial rating higher than 10 percent for 
traumatic laceration of   the right hand with scarring is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


